                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

KATHY R. THOMAS,                 )
                                 )
    Plaintiff,                   )
                                 )
v.                               )                          No. 1:18-cv-00065-SKL
                                 )
COMMISSIONER OF SOCIAL SECURITY, )
                                 )
    Defendant.                   )

                               MEMORANDUM AND ORDER

       Plaintiff Kathy R. Thomas (“Plaintiff”) brought this action pursuant to 42 U.S.C. §§ 405(g)

and 1383(c) seeking judicial review of the final decision of the Commissioner of Social Security

(“Commissioner”) denying her disability insurance benefits (“DIB”) and supplemental security

income (“SSI”). Each party has moved for judgment [Docs. 12 & 16] and filed supporting briefs

[Docs. 13 & 17]. This matter is now ripe. For the reasons stated below: (1) Plaintiff’s motion for

judgment on the administrative record [Doc. 12] will be DENIED; (2) the Commissioner’s motion

for summary judgment [Doc. 16] will be GRANTED; and the decision of the Commissioner will

be AFFIRMED.

I.     ADMINISTRATIVE PROCEEDINGS

       According to the administrative record [Doc. 7 (“Tr.”)], Plaintiff filed her application for

DIB and SSI on May 28, 2015, alleging disability beginning September 2, 2014. Plaintiff’s claims

were denied initially and on reconsideration at the agency level. Plaintiff requested a hearing

before an administrative law judge (“ALJ”), which was held on February 6, 2017. On May 19,

2017, the ALJ found Plaintiff was not under a disability as defined in the Social Security Act at

any time between the alleged onset date through the date through the date of the ALJ’s decision.
The Appeals Council denied Plaintiff’s request for review, making the ALJ’s decision the final

decision of the Commissioner. Plaintiff timely filed the instant action.

II.    FACTUAL BACKGROUND

       A.      Education and Employment Background

       Plaintiff was born on September 1, 1959, which means she was 55 years old on the alleged

onset date. This is considered “advanced age” under the pertinent Social Security Administration

(“SSA”) regulation. 20 C.F.R. § 404.1563. She has a high school diploma and a nursing assistant

certification, and is able to communicate in English. She has past relevant work as a sales attendant

at Walmart and as a certified nursing assistant.

       B.      Medical Records

       In her Disability Report, Plaintiff alleged disability due to depression, poor circulation,

anxiety, muscle and nerve damage, “back and neck injury,” high blood pressure, high cholesterol,

and arthritis (Tr. 211). While there is no need to summarize the medical records herein, the

relevant records have been reviewed.

       C.      Hearing Testimony

       At the hearing before the ALJ on February 6, 2017, Plaintiff and a vocational expert (“VE”)

testified. Plaintiff was represented by counsel. The Court has carefully reviewed the transcript of

the testimony from the hearing (Tr. 36-56).

III.   ELIGIBILITY AND THE ALJ’S FINDINGS

       A.      Eligibility

       “The Social Security Act defines a disability as the ‘inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which can


                                                   2
be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months.’” Schmiedebusch v. Comm’r of Soc. Sec., 536 F. App’x 637, 646 (6th

Cir. 2013) (quoting 42 U.S.C. § 423(d)(1)(A)); see also Parks v. Soc. Sec. Admin., 413 F. App’x

856, 862 (6th Cir. 2011) (quoting 42 U.S.C. § 423(d)(1)(A)). A claimant is disabled “only if his

physical or mental impairment or impairments are of such severity that he is not only unable to do

his previous work, but cannot, considering his age, education, and work experience, engage in any

other kind of substantial gainful work which exists in the national economy.” Parks, 413 F. App’x

at 862 (quoting 42 U.S.C. § 423(d)(2)(A)). The SSA determines eligibility for disability benefits

by following a five-step process. 20 C.F.R. § 404.1520(a)(4)(i-v). The five-step process provides:

           1) If the claimant is doing substantial gainful activity, the claimant is
              not disabled.

           2) If the claimant does not have a severe medically determinable
              physical or mental impairment—i.e., an impairment that
              significantly limits his or her physical or mental ability to do basic
              work activities—the claimant is not disabled.

           3) If the claimant has a severe impairment(s) that meets or equals one
              of the listings in Appendix 1 to Subpart P of the regulations and
              meets the duration requirement, the claimant is disabled.

           4) If the claimant’s impairment does not prevent him or her from doing
              his or her past relevant work, the claimant is not disabled.

           5) If the claimant can make an adjustment to other work, the claimant
              is not disabled.

Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 652 (6th Cir. 2009) (citations omitted). The

claimant bears the burden to show the extent of his impairments, but at step five, the Commissioner

bears the burden to show that, notwithstanding those impairments, there are jobs the claimant is




                                                 3
capable of performing. See Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 512-13 (6th Cir. 2010)

(citations omitted).

       B.      The ALJ’s Findings

       The ALJ found Plaintiff met the insured status requirements through March 31, 2020. At

step one of the five-step process, the ALJ found Plaintiff has not engaged in substantial gainful

activity since her alleged onset date. At step two, the ALJ found Plaintiff had two severe

impairments: degenerative joint disease of the cervical spine and affective disorder. The ALJ

found Plaintiff had mild arthritis in her left knee, hypertension, and hypercholesterolemia, but that

these impairments were not severe. The ALJ also noted Plaintiff had been diagnosed with back

pain and right shoulder pain, but found these conditions were not medically determinable

impairments. At step three, the ALJ found Plaintiff did not have an impairment or combination of

impairment that meets or medically equals the severity of one of the listed impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1. Next, the ALJ found Plaintiff had the residual functional

capacity (“RFC”) to perform the full range of medium-level exertional work, as defined in 20

C.F.R. § 404.1567(c) and 416.967(c).

        At step four, the ALJ found Plaintiff was capable of performing her past relevant work as

a nursing assistant and as a sales attendant. The ALJ noted Plaintiff had performed both jobs at

the very heavy exertional level, but found the nursing assistant job was generally performed at the

medium exertional level and the sales attendant job at the light level, according to the Dictionary

of Occupational Titles (“DOT”). The ALJ further noted the nursing assistant job is considered

semi-skilled (the sales attendant is considered unskilled), but found Plaintiff remained capable of

performing it despite her severe mental impairment.


                                                 4
IV.    ANALYSIS

       Plaintiff asserts the ALJ committed “reversible errors of law,” and this matter should be

reversed and remanded under sentence four for an award of benefits. She argues the ALJ should

have awarded benefits because (1) she meets the requirements of Listings 12.04 and 12.06 of the

SSA Listing of Impairments; (2) she is limited to light work rather than medium work, and

therefore would qualify as disabled under Rule 202.06 of the SSA Medical-Vocational Rules

(“Grid Rules”) due to her age, education, and work history; and finally, (3) she is “disabled as a

result of substantial proof of severe medically determinable physical and mental impairments and

disabling symptoms thereof.” [Doc. 13 at Page ID # 468]. Plaintiff also briefly argues, in the

alternative, that this matter should be remanded pursuant to sentence six in light of a recent opinion

from her treating psychiatrist, which was not available at the time of the ALJ’s decision [id. at

Page ID # 480]. The Court will address the sentence-six argument first, followed by the arguments

related to sentence four.

       A.      Standard of Review

       The Social Security Act authorizes “two types of remand: (1) a post-judgment remand in

conjunction with a decision affirming, modifying, or reversing a decision of the [Commissioner]

(a sentence-four remand); and (2) a pre-judgment remand for consideration of new and material

evidence that for good cause was not previously presented to the [Commissioner] (a sentence-six

remand).” Faucher v. Sec’y of Health and Human Servs., 17 F.3d 171, 174 (6th Cir. 1994) (citing

42 U.S.C. § 405(g)). Under a sentence-four remand, the court has the authority to “enter, upon the

pleadings and transcript of the record, a judgment affirming, denying, or reversing the decision of

the [Commissioner], with or without remanding the cause for a hearing.” 42 U.S.C. § 405(g).


                                                  5
Where there is insufficient support for the ALJ’s findings, “the appropriate remedy is reversal and

a sentence-four remand for further consideration.” Morgan v. Astrue, No. 10-207, 2011 WL

2292305, at *8 (E.D. Ky. June 8, 2011) (citing Faucher, 17 F.3d at 174).

       A court must affirm the Commissioner’s decision unless it rests on an incorrect legal

standard or is unsupported by substantial evidence. 42 U.S.C. § 405(g); McClanahan v. Comm’r

of Soc. Sec., 474 F.3d 830, 833 (6th Cir. 2006) (citations omitted). The United States Supreme

Court recently explained that “‘substantial evidence’ is a ‘term of art,’” and “whatever the meaning

of ‘substantial’ in other settings, the threshold for such evidentiary sufficiency is not high.” Biestek

v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (citation omitted). Rather, substantial evidence

“means—and means only—‘such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.’” Id. (citing Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938));

see also McClanahan, 474 F.3d at 833 (citations omitted). Furthermore, the evidence must be

“substantial” in light of the record as a whole, “tak[ing] into account whatever in the record fairly

detracts from its weight.” Garner v. Heckler, 745 F.2d 383, 388 (6th Cir. 1984) (citations omitted).

       If there is substantial evidence to support the Commissioner’s findings, they should be

affirmed, even if the court might have decided facts differently, or if substantial evidence would

also have supported other findings. Smith v. Chater, 99 F.3d 780, 782 (6th Cir. 1996) (citations

omitted); Ross v. Richardson, 440 F.2d 690, 691 (6th Cir. 1971) (citation omitted). The court may

not re-weigh evidence, resolve conflicts in evidence, or decide questions of credibility. Garner,

745 F.2d at 387. The substantial evidence standard allows considerable latitude to administrative

decision makers because it presupposes “there is a ‘zone of choice’ within which the




                                                   6
Commissioner can act, without the fear of court interference.” McClanahan, 474 F.3d at 833

(quoting Buxton v. Halter, 246 F.3d 762, 772 (6th Cir. 2001)).

       The court may consider any evidence in the record, regardless of whether it has been cited

by the ALJ. Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 535 (6th Cir. 2001). The court may

not, however, consider any evidence which was not before the ALJ for purposes of substantial

evidence review. Foster v. Halter, 279 F.3d 348, 357 (6th Cir. 2001). Furthermore, the court is

under no obligation to scour the record for errors not identified by the claimant, Howington v.

Astrue, No. 2:08-CV-189, 2009 WL 2579620, at *6 (E.D. Tenn. Aug. 18, 2009) (stating that

assignments of error not made by claimant were waived), and arguments not raised and supported

in more than a perfunctory manner may be deemed waived, Woods v. Comm’r of Soc. Sec., No.

1:08-CV-651, 2009 WL 3153153, at *7 (W.D. Mich. Sept. 29, 2009) (citing McPherson v. Kelsey,

125 F.3d 989, 995-96 (6th Cir. 1997)) (noting that conclusory claims of error without further

argument or authority may be considered waived).

       B.      Sentence-six remand

        Plaintiff’s treating psychiatrist, Stephen Spalding, M.D., completed two questionnaires

concerning Plaintiff’s mental health on June 2, 2017, about two weeks after the ALJ rendered his

decision (Tr. 12-15). Both are check-the-box type forms. The first one relates to Listing 12.04,

which covers depressive, bipolar, and related disorders. The second one relates to Listing 12.06,

which covers anxiety and obsessive-compulsive disorders. Dr. Spalding checked boxes on both

forms indicating he believes Plaintiff has an “extreme limitation,” in her ability to interact with

others, and in her ability to concentrate, persist, or maintain pace. He also checked a box on both

forms indicating he believes Plaintiff’s mental health disorder is “serious and persistent.” Plaintiff


                                                  7
argues she is entitled to a sentence-six remand for further consideration of her claim in light of this

evidence.

        The Court “cannot reverse the ALJ’s decision based on evidence not submitted to the

ALJ . . . .” Sutton v. Soc. Sec. Admin., No. 09-2288, 2011 WL 9482974, at *3 (6th Cir. Apr. 5,

2011) (citing Cotton v. Sullivan, 2 F.3d 692, 695-96 (6th Cir. 1993)); see also Curler v. Comm’r

of Soc. Sec., 561 F.App’x 464, 472-73 (6th Cir. 2014) (“We have repeatedly refused to consider

evidence submitted after the ALJ issued his decision when reviewing that decision for substantial

evidence under 42 U.S.C. § 405(g).”) (citing Foster, 279 F.3d 348, 357 (6th Cir. 2001); Cline v.

Comm’r of Soc. Sec., 96 F.3d 146, 148 (6th Cir. 1996)). The Court can, however, remand a case

for further consideration of a claim in light of new evidence, pursuant to sentence six of 42 U.S.C.

§ 405(g). Such remand “is appropriate ‘only if the evidence is “new” and “material” and “good

cause” is shown for the failure to present the evidence to the ALJ.’” Johnson v. Comm’r of Soc.

Sec., 535 F. App’x 498, 509 (6th Cir. 2013) (quoting Ferguson v. Comm’r of Soc. Sec., 628 F.3d

269, 276 (6th Cir. 2010)); see also 42 U.S.C. § 405(g) (“The court may . . . remand the case to the

Commissioner . . . and it may at any time order additional evidence to be taken before the

Commissioner . . . but only upon a showing that there is new evidence which is material and that

there is good cause for the failure to incorporate such evidence into the record in a prior

proceeding . . . .”).

        “‘New’ evidence is evidence ‘not in existence or available to the claimant at the time of

the administrative proceeding . . . .’” Schmiedebusch, 536 F. App’x at 647 (quoting Sullivan v.

Finkelstein, 496 U.S. 617, 626 (1990)). Evidence is material if it creates “a reasonable probability

that the [Commissioner] would have reached a different disposition of the disability claim if


                                                  8
presented with the new evidence.” Id. (quoting Sizemore v. Sec’y of Health & Human Servs., 865

F.2d 709, 711 (6th Cir. 1988)). “‘Good cause’ is demonstrated by ‘a reasonable justification for

the failure to acquire and present the evidence for inclusion in the hearing before the ALJ.’”

Johnson, 535 F. App’x at 509 (quoting Foster, 279 F.3d at 357). “The claimant bears the burden

of showing that all three requirements have been met in order to obtain a remand.” Sutton, 2011

WL 9482974, at *3 (citing Allen v. Comm’r of Soc. Sec., 561 F.3d 646, 653 (6th Cir. 2009)).

       Technically the June 2017 questionnaires are “new” in the sense that they did not

physically exist when the ALJ rendered his decision. Nevertheless, Plaintiff does not argue they

are based on any new diagnoses, treatment, or evidence of a change in her condition at all. Rather,

Plaintiff suggests she solicited the new questionnaires from Dr. Spalding because the SSA had

recently revised its criteria for evaluating mental disorders, including Listings 12.04 and 12.06.

The problem with this argument is that the new criteria were effective January 17, 2017, which

was a few weeks before the administrative hearing, and approximately five months before the ALJ

issued his decision. See Revised Criteria for Evaluating Mental Disorders, 81 F.R. 66138-01,

2016 WL 5341732 (Sept. 26, 2016). The SSA’s intent to make the new rules effective was made

clear four months earlier, on September 26, 2016. Id. Plaintiff does not offer any explanation as

to why she failed to acquire and submit these questionnaires sooner so they could be considered

by the ALJ. She also does not address why these questionnaires create a reasonable possibility

that her claim would be decided differently if were presented to the ALJ for consideration. As the

Commissioner argues, the June 2017 questionnaire suffers from the same deficiencies the ALJ

cited as reasons for assigning an earlier opinion from Dr. Spalding little weight. Moreover, the

Appeals Council reviewed the questionnaires and found they did “not show a reasonable


                                                9
probability that [they] would change the outcome of the decision.” (Tr. 2). See Blankenship v.

Comm’r of Soc. Sec., 624 F. App’x 419, 431 (6th Cir. 2015) (When the Appeals Council reviews

evidence submitted after the ALJ’s decision, and denies claimant’s petition for review, “there is

no reason to think that remanding this matter for further administrative proceedings would result

in a different outcome.”). Accordingly, Plaintiff has failed to meet her burden to be entitled to a

sentence-six remand. Plaintiff’s motion will be DENIED in this regard.

       C.      The ALJ did not Err in Finding Plaintiff did not Meet Listings 12.04 and 12.06.

       “The Listing of Impairments, located at Appendix 1 to Subpart P of the regulations,

describes impairments the SSA considers to be ‘severe enough to prevent an individual from doing

any gainful activity, regardless of his or her age, education, or work experience.’” Reynolds v.

Comm’r of Soc. Sec., 424 F. App’x 411, 414 (6th Cir. 2011) (quoting 20 C.F.R. § 404.1525(a)).

“In other words, a claimant who meets the requirements of a Listed Impairment will be deemed

conclusively disabled, and entitled to benefits.” Id.

       Plaintiff argues the ALJ should have found her mental health impairment meets or

medically equals each of the requirements for Listing 12.04, which covers depressive, bipolar, and

related disorders, and Listing 12.06, which covers anxiety and obsessive-compulsive disorders. In

support of her argument, Plaintiff relies only on Dr. Spalding’s opinions as her treating

psychiatrist. As discussed above, Dr. Spalding’s June 2017 opinion was not before the ALJ, and

therefore the Court will not consider it in connection with Plaintiff’s remaining arguments. Dr.

Spalding also completed two questionnaires on August 31, 2016, one for Listing 12.04 and one




                                                 10
for Listing 12.06.1 Accordingly, the issue regarding the listings is whether the ALJ properly

considered Dr. Spalding’s August 2016 opinion as Plaintiff’s treating physician.

       In considering a claim of disability, “the ALJ evaluates all relevant medical and other

evidence and considers what weight to assign to treating, consultative, and examining physicians’

opinions.” Eslinger v. Comm’r of Soc. Sec., 476 F. App’x 618, 621 (6th Cir. 2012) (citing 20

C.F.R. § 404.1545(a)(3)). A medical opinion from a treating source must be given controlling

weight if it “is well-supported by medically acceptable clinical and laboratory diagnostic

techniques” and “not inconsistent with the other substantial evidence” in the record.2 Gayheart v.

Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013) (citation omitted); 20 C.F.R. § 404.1527.

While treating physicians’ opinions are often afforded greater weight than those of examining

physicians, “a treating source’s opinion may be given little weight if it is unsupported by sufficient

clinical findings and is inconsistent with the rest of the evidence.” Morr v. Comm’r of Soc. Sec.,

616 F. App’x 210, 211 (6th Cir. 2015) (citing Bogle v. Sullivan, 998 F.2d 342, 347-48 (6th Cir.




1
 He also completed a third questionnaire pertaining to somatoform disorders, indicating Plaintiff
does not have such a disorder (Tr. 297).
2
  The treating physician rule has been abrogated as to claims filed on or after March 27, 2017. See
20 C.F.R. §§ 404.1520c; 416.920c (“We will not defer or give any specific evidentiary weight,
including controlling weight, to any medical opinion(s) . . . including those from your medical
sources.”); see also Revisions to Rules Regarding the Evaluation of Medical Evidence, 82 Fed.
Reg. 5844-01, 2017 WL 168819, at *5852-57 (Jan. 18, 2017). The new regulations eliminate the
term “treating source,” as well as what is customarily known as the treating source or treating
physician rule. As Plaintiff’s application was filed before March 27, 2017, the treating physician
rule applies. See 20 C.F.R. §§ 404.1527; 416.927. The current versions of 20 C.F.R. § 404.1527
and § 416.927 differ from the version in effect at the time of the ALJ’s determination; however,
the differences are not substantive and do not impact this memorandum and order. The Court cites
to the current version herein.
                                                 11
1993)); see also Gayheart, 710 F.3d at 376 (noting that “two conditions” must be met for treating

physician to automatically receive controlling weight (citing 20 C.F.R. § 404.1527(c)(2))).

       When an ALJ “give[s] a treating source’s opinion less than controlling weight, she must

give ‘good reasons’ for doing so that are sufficiently specific to make clear to any subsequent

reviewers the weight given to the treating physician’s opinion and the reasons for that weight.”

Morr, 616 F. App’s at 211 (citations omitted). The stated reasons must be supported by the

evidence in the record. Gayheart, 710 F.3d at 376 (citation omitted). If a treating-source opinion

is not given controlling weight, the ALJ must weigh the opinion based on all relevant factors,

including the nature and length of the treatment relationship, the specialization of the medical

source, the consistency and supportability of the opinion, and other factors. Id. (citing 20 C.F.R.

§ 404.1527(c)(2)-(6)). The ALJ is not, however, required to engage in a protracted discussion of

the reasons. See, e.g., Allen v. Comm’r of Soc. Sec., 561 F.3d 646, 651 (6th Cir. 2009) (ALJ’s one-

sentence justification for discounting treating physician’s opinion “reach[ed] several of the factors

that an ALJ must consider,” and satisfied good reasons requirement. (citations omitted)).

       Dr. Spalding’s answers in the questionnaire essentially reflect his belief that Plaintiff meets

the requirements for Listings 12.04 and 12.06 (as those requirements existed at the time). For

example, he checked boxes indicating Plaintiff has “marked” or “extreme” restrictions in several

mental functioning categories, including interacting with the public, responding to work pressures,

maintaining concentration, persistence, and pace; and understanding, remembering, and carrying

out detailed instructions (Tr. 294-95). He also checked a box indicating Plaintiff was completely

unable to function independently outside of her home (Tr. 296). The ALJ gave Dr. Spalding’s




                                                 12
August 2016 opinion “little weight.” He addressed Dr. Spalding’s opinion in his discussion of the

listings as follows:

                        Dr. Spalding submitted a medical source statement dated
                August 31, 2016 where his findings indicated that the claimant
                exhibited multiple symptoms and met the Listing requirements for
                affective and anxiety disorders. However, the medical source
                statement is merely a check-off form and does not include objective
                findings or analysis to support these conclusions. Further, treatment
                notes from Dr. Spalding and Keith Nilsen, LPC-MHSP at Mental
                Health Cooperative are inconsistent with Dr. Spalding’s opinion.
                More specifically, treatment notes reveal that the claimant
                consistently reported feeling better and stable after taking Saphris,
                and she was able to work at Salvation Army 20 hours a week and
                live on her own. The claimant also told her psychological
                consultative examiner that her problems were primarily physical.
                As such, Dr. Spalding’s own treatment notes and the claimant’s self-
                reports are inconsistent with his assertion that the claimant met these
                Listings, and are thus given little weight.

                       Finally, the undersigned notes that no State agency
                psychological consultant concluded that a mental listing is
                medically equaled.

(Tr. 25 (citations to Tr. omitted)). In discussing Plaintiff’s RFC, the ALJ reiterated his conclusions

about Dr. Spalding’s August 2016 opinion:

                        Dr. Stephen Spalding’s opinion noted above in Finding 4
                was given little weight since treatment notes and the claimant’s self-
                reports were inconsistent with his assertion that the claimant met
                Listings 12.04 and 12.06. The claimant reported feeling much better
                and thought her medication was helpful, had been working at
                Salvation Army, and was emotionally stable after obtaining housing
                which is not consistent with meeting the Listings. In addition, Dr.
                Spalding’s opinion that the claimant had moderate or marked
                limitations in understanding, remembering, and carrying out
                instructions, responding to supervision and others in a work setting
                are also not supported by the claimant’s reports at her consultative
                examination, or other evidence in the record so this opinion was
                given little weight. On consultative examination, the claimant was
                able to understand and respond appropriately to the examiner’s
                questions, she also had a job at Salvation Army working 20 hours a
                                                  13
               week for her housing assistance, and stated her problems were
               primarily physical.

(Tr. 29-30 (citations to Tr. omitted)).

       Plaintiff argues Dr. Spalding’s August 2016 opinion should have been given controlling

weight. She does not take issue with any particular aspect of the ALJ’s discussion, but simply

contends the opinion is “well-supported by medically acceptable clinical and laboratory diagnostic

techniques and [is] not inconsistent with the other substantial evidence in the case record.” [Doc.

13 at Page ID # 475].

       After careful consideration, the Court concludes Plaintiff has failed to show error with the

ALJ’s treatment of Dr. Spalding’s August 2016 opinion. The ALJ adequately explained what

evidence in the record he found to be inconsistent with the opinion, including the findings of the

consultative examiner, Plaintiff’s statements, Dr. Spalding’s own treatment notes, Plaintiff’s

therapist’s notes (who, like Dr. Spalding, works for the Mental Health Cooperative), and the

opinions of the state agency non-examining psychological consultants. Indeed, the ALJ discussed

Plaintiff’s treatment notes from the Mental Health Cooperative in a fair amount of detail (Tr. 27-

28). The Commissioner also recites much of this evidence in their brief, noting several times when

Plaintiff presented as alert and oriented, with her attention and concentration grossly intact (Tr.

393, 383, 380, 402, 397), whereas Dr. Spalding opined she had “marked” limitations in her ability

to maintain concentration, persistence, and pace (Tr. 296). The Commissioner also points out, as

the ALJ did, that Plaintiff responded well to medication (Tr. 383, 380, 416). Again, Plaintiff does

not point to any specific evidence she believes the ALJ mischaracterized or overlooked when

considering Dr. Spalding’s opinion, and after reviewing the records, the Court finds there is none.



                                                14
       The ALJ also discounted the opinion because it is “merely a check-off form,” that does not

“include objective findings or analysis . . . .” (Tr. 25). This is also a “good reason” for declining

to assign significant weight to Dr. Spalding’s opinion. See Ellars v. Comm’r of Soc. Sec., 647 F.

App’s 563, 566 (6th Cir. 2016) (holding “judges may properly give little weight to a treating

physician’s ‘check-off form’ of functional limitations that ‘did not cite clinical test results,

observations, or other objective findings” (citations omitted)).

       The ALJ sufficiently explained his decision not to assign controlling weight to Dr.

Spalding’s opinion, and the reasons he gave for discounting it are supported by substantial

evidence. Plaintiff does not cite to any other proof showing she meets or medically equals every

requirements of Listings 12.04 and 12.06. As the ALJ found, the state agency psychological

consultants did not find Plaintiff met any mental impairment listing, and the psychological

consultative examiner found no more than mild limitations in Plaintiff’s ability to function

mentally (Tr. 63, 69, 84, 91-92, 341). Accordingly, the Court concludes there is substantial

evidence in the record to support the ALJ’s determination that Plaintiff failed to show she has a

listing-level mental impairment. Plaintiff’s motion will be DENIED in this regard.

       In conjunction with her listings argument, Plaintiff very briefly argues, “considering that

ample evidence was presented to indicate that two listing[s] may be met, the ALJ committed error

by failing to adequately develop the administrative record.” [Doc. 13 at Page ID # 472-73, 476].

Although an ALJ “has a basic obligation to develop a full and fair record,” the ALJ “is not required

to act as the claimant’s counsel or produce evidence for the claimant.” Dodson v. Comm’r of Soc.

Sec., No. 1:12-CV-109, 2013 WL 4014715, at *13 (E.D. Tenn. Aug. 6, 2013) (citing Born v. Sec’y

of Health & Human Servs., 923 F.2d 1168, 1172 (6th Cir.1990); Duncan v. Sec’y of Health &


                                                 15
Human Servs., 801 F.2d 847, 856 (6th Cir.1986)). “An ALJ has discretion to determine whether

further evidence, such as additional testing or expert testimony, is necessary.” Brooks v. Astrue,

No. 3:09-CV-432, 2011 WL 652839, at *8 (E.D. Tenn. Jan. 26, 2011) (quoting Foster, 279 F.3d

at 355 (internal quotation marks omitted)), report and recommendation adopted, No. 3:09-CV-432,

2011 WL 652837 (E.D. Tenn. Feb. 14, 2011). Further, because here Plaintiff was represented by

counsel at the administrative level, “[t]he ALJ was entitled to assume that Plaintiff . . . was

presenting her best evidence in favor of benefits.” Birdwell v. Barnhart, No. 2:06-0063, 2008 WL

2414828, at *10 (M.D. Tenn. June 12, 2008) (citing Delgado v. Comm’r of Soc. Sec., 30 F. App’x

542, 549 (6th Cir.2002); Glen v. Sec’y of Health & Human Servs., 814 F.2d 387, 391 (7th Cir.

1987)).

          Plaintiff implies the ALJ should have followed up with Dr. Spalding about whether

Plaintiff meets Listings 12.04 and 12.06. But Dr. Spalding’s opinion on whether Plaintiff meets

the listings is obvious from the questionnaires. Moreover, the SSA did retain a consultative

examiner to help determine whether Plaintiff is disabled. As mentioned above, the consultative

examiner found Plaintiff had no more than mild mental limitations, and emphasized that Plaintiff

reported “her problems are primarily physical in nature.” (Tr. 340-41). Plaintiff’s dissatisfaction

with the results of one consultative exam are not grounds for finding the ALJ erred by not ordering

a second one. To the extent Plaintiff seeks remand due to the ALJ’s decision not to follow up with

Dr. Spalding or order an additional consultative exam, Plaintiff’s motion will be DENIED.

          D.    The Grid Rules Do Not Apply at Step Four.

          The Grid Rules can direct a finding of disabled or not disabled based on a person’s

exertional RFC (sedentary, light, medium, etc.) and other vocational factors (age, education, and


                                                16
past work experience). They “are utilized by the Secretary during the final step of the disability

decision.” Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 537 (6th Cir. 2001) (citing Abbott v.

Sullivan, 905 F.2d 918, 923 (6th Cir. 1990)). “After the [Commissioner] determines that the

plaintiff is incapable of performing past relevant work, these grids are used to determine whether

plaintiff can perform other jobs in the national economy.” Id. (emphasis added); see also 20 C.F.R.

§ 404.1520(g) (“If we find that you cannot do your past relevant work . . . , we will consider [your

RFC] together with your vocational factors (your age, education, and work experience) to

determine if you can make an adjustment to other work.”). This makes sense because different

considerations are at play when determining whether a person can adjust to a new occupation as

compared to whether a person can do work they have performed in the past.

       Plaintiff argues Grid Rule 202.06 directs a finding of disability, but in this case, the ALJ

determined Plaintiff was capable of performing her past relevant work as a nursing assistant and

as a sales attendant. Accordingly, as the Commissioner argues and the above-quoted authorities

plainly indicate, the Grid Rules do not apply.

       In conjunction with her Grid Rules argument, Plaintiff argues the ALJ erred by not

assigning her a light work RFC. As the Commissioner argues, however, even a light work RFC

would not help Plaintiff get past step four. To get to the Grid Rules at step five, Plaintiff was

required to show not only that she is unable to perform the actual duties required by her specific

former job, but also that she is unable to perform the “functional demands and job duties of the

occupation as generally required by employers throughout the national economy.” SSR 82-61,

1982 WL 31387, at *2 (Jan. 1, 1982); see also Hansard v. Berryhill, No. 3:15-CV-439-HBG, 2017

WL 1194224, at *3 (E.D. Tenn. Mar. 30, 2017) (“[A] claimant will be ‘not disabled’ at step four


                                                 17
of the sequential evaluation if he is able to perform his past relevant work as he performed it or as

that job is performed in the national economy.” (citing Garcia v. Sec’y of Health & Human Servs.,

46 F.3d 552, 556-57 (6th Cir. 1995)) (emphasis added)). “It is understood that some individual

jobs may require somewhat more or less exertion than the DOT description.” SSR 82-61, at *2.

Even though Plaintiff’s specific past work as a sales attendant involved lifting items weighing up

to 100 pounds (Tr. 234), the VE testified, and the ALJ found, sales attendant jobs are typically

performed at the light level (Tr. 30, 52). Accordingly, even if the ALJ would have assigned a light

work RFC, Plaintiff would still be found capable of performing her past relevant work, particularly

considering Plaintiff does not argue, and the ALJ did not find, that Plaintiff has any specific

postural limitations.3

       In sum, the Grid Rules do not apply at step four, and Plaintiff does not get to step five even

with a light work RFC. Plaintiff’s motion will be DENIED in this regard.

       E.      The RFC Assessment is Supported by Substantial Evidence.

       As mentioned, Plaintiff also argues more generally that the ALJ’s assessment of her RFC

is not supported by substantial evidence. A claimant’s RFC is the most they can do despite their

impairments. 20 C.F.R. § 404.1545(a)(1). In other words, the RFC describes “the claimant’s

residual abilities or what a claimant can do, not what maladies a claimant suffers from—though

the maladies will certainly inform the ALJ’s conclusion about the claimant’s abilities.” Howard

v. Comm’r of Soc. Sec., 276 F.3d 235, 240 (6th Cir. 2002). An ALJ is responsible for determining



3
  Plaintiff very briefly argues the opinion of William H. Holland, M.D., who performed a physical
consultative exam, supports a light work RFC rather than medium [Doc. 13 at Page ID # 478]. As
just explained, however, a light work RFC would not get Plaintiff past step four in this case, so the
Court does not address this further.
                                                  18
a claimant’s RFC after reviewing all of the relevant evidence in the record. Rudd v. Comm’r of

Soc. Sec., 531 F. App’x 719, 728 (6th Cir. 2013). In this case, the ALJ explained that his RFC

assessment was “supported by opinions from the consultative examiners, opinions from the state

agency medical and psychological consultants, and medical evidence that noted mental

improvement with Saphris, and the rather conservative treatment for [Plaintiff’s] physical

impairment.” (Tr. 30).

       Plaintiff again argues Dr. Spalding’s opinion supports a more restrictive RFC. The Court

has already discussed Dr. Spalding’s opinion and determined the ALJ gave good reasons for not

adopting it or assigning it significant weight. It is unnecessary to repeat that analysis here.

Although she has the burden of proof through step four, Plaintiff does not cite any evidence in the

record (other than Dr. Spalding’s opinion) in support of her argument that the ALJ erred by finding

her capable of performing medium work.

       As noted above, where there is substantial evidence to support the Commissioner’s

findings, they should be affirmed. See Smith, 99 F.3d at 782 (citations omitted); Ross, 440 F.2d at

691 (citation omitted). Here, there is substantial evidence to support the ALJ’s conclusion,

including the opinions of the state agency non-examining consultants, normal exam findings, and

other evidence discussed by the ALJ. Plaintiff simply has not “persuasively shown that the ALJ

erred in conducting [the] difficult task” of weighing the record evidence. See White v. Comm’r of

Soc. Sec., 572 F.3d 272, 284 (6th Cir. 2009). Plaintiff’s motion will be DENIED in this regard.

       Plaintiff also asserts her “cervical spine degenerative joint disease, confirmed by x-ray,

mild bilateral knee medial compartment, confirmed by x-ray, depressive, bipolar, and related

disorders and anxiety and obsessive compulsive disorders constitute severe medically


                                                19
determinable disorders,” and that these “severe medically determinable mental and physical

disorders prevent [her] from engaging in any job existing in significant numbers in the national

economy.” [Doc. 13 at Page ID # 478-79 (citations to Tr. omitted)]. The ALJ found Plaintiff’s

cervical degenerative joint disease was a severe impairment. The ALJ also found Plaintiff had a

severe mental impairment of “affective disorder,” and Plaintiff fails to address whether any of the

conditions listed in her are not within that umbrella. The ALJ also considered the relationship

between Plaintiff’s physical and mental impairments, noting Plaintiff reported to the psychological

consultative examiner that problems were primarily physical (Tr. 28).

       To the extent Plaintiff is arguing the ALJ erred by not finding Plaintiff’s knee impairment

is severe, any such error4 would be harmless because the ALJ considered Plaintiff’s knee during

the RFC assessment as required by the regulations. See Fisk v. Astrue, 253 F. App’x 580, 583 (6th

Cir. 2007) (“And when an ALJ considers all of a claimant's impairments in the remaining steps of

the disability determination, an ALJ's failure to find additional severe impairments at step two

‘[does] not constitute reversible error.’” (quoting Maziarz v. Sec'y of Health & Human Servs., 837

F.2d 240, 244 (6th Cir. 1987)). At step two, the ALJ described Plaintiff’s mild knee x-ray findings,

and further that “there were no abnormal external findings of the left knee on consultative

examination.” (Tr. 23). He therefore concluded Plaintiff did not have a severe knee impairment.

In assessing Plaintiff’s RFC, he again mentioned Plaintiff’s disability claim was predicated in part

on her knee condition, but he found Plaintiff’s complaints were not supported by the record (Tr.


4
  The x-ray Plaintiff cites regarding her knee hardly indicates a severe impairment. The record
contains a note from a physician’s assistant explaining the results (Tr. 343). The PA diagnosed
Plaintiff with “mild arthritis.” The note states Plaintiff’s bones looked “healthy,” and that there
“was no sign of abnormal fluid in the joint.” The PA offered to refer Plaintiff to physical therapy
if she was “ready,” but the PA also said, “Hopefully, you are better.” (Tr. 343).
                                                 20
26). Specifically regarding her knee, the ALJ discussed how Dr. Holland found she had a “normal

gait . . . and was able to sit and then rise from a seated position easily, then get on and off the

examination table without assistance.” (Tr. 26-27). The ALJ gave “great weight” to Dr. Holland’s

opinion that Plaintiff could sit, stand, or walk for six to eight hours per work day, noting the opinion

was supported by Plaintiff’s full range of motion in her spine and extremities and normal gait

during the exam (Tr. 29). Furthermore, Plaintiff does not allege any additional functional

limitations that arise from her knee impairment.

       The ALJ acknowledged and discussed Plaintiff’s knee impairment during his assessment

of her RFC at step four. He found her knee impairment did not impact Plaintiff’s ability to do

basic work activities, and that the medium work RFC accommodated Plaintiff’s physical

limitations. As discussed above, Plaintiff has not shown any error with the ALJ’s medium work

RFC. Accordingly, to the extent Plaintiff is arguing the ALJ erred by not finding her knee

impairment to be severe, her argument is not well-taken.

V.     CONCLUSION

       For the foregoing reasons, it is ORDERED that:

               1) Plaintiff’s motion for judgment on the administrative record [Doc. 12] is
                  DENIED;

               2) The Commissioner’s motion for summary judgment [Doc. 16] is GRANTED;
                  and

               3) The Commissioner’s decision denying benefits is AFFIRMED.

       SO ORDERED.

       ENTER:
                                               s/fâátÇ ^A _xx
                                               SUSAN K. LEE
                                               UNITED STATES MAGISTRATE JUDGE
                                                 21
